TO BE PUBLISHED

Snpreme Court of Bentnckg

2016-SC-OOO487-KB

KENTUCKY BAR ASSOCIATION MOVANT
V. IN SUPREME COURT
DELBERT KEITH PRUITT RESPONDENT

OPINION AND ORDER

The Board of Governors of the Kentucky Bar Association (KBA) has
recommended that Delbert Keith Pruitt be found guilty of several counts of
misconduct and be suspended from the practice of law for 61 days. This Court
adopts the recommendation

Pruitt Was admitted to the practice of law in the Commonwealth of
Kentucky on October 29, 1999. His KBA number is 87872. His bar roster
address is 321 Ferry Street, Metropolis, Illinois 62960, although he previously
listed an address in Paducah, Kentucky.

The allegations of misconduct in this case, KBA File No. 24009, stem
from Pruitt’s representation of Barbara Long in a felony criminal case. Long
hired Pruitt in 2015 and paid him $2,500 in cash at that time. Pruitt, however,
contacted Long only sporadically. Long Was worried because an arrest Warrant

had been issued for her. She became dissatisfied With Pruitt’s representation

and hired new counsel. Even though he had been terminated, Pruitt failed to
return the $2,500 fee or account for any portion of it that he may have earned.

Long filed a bar complaint in September 2015. Several attempts were
made to serve the complaint at Pruitt’s Paducah office address. Eventually,
service was made on Pruitt via the Executive Director of the KBA under
SCR 3.175(2). Pruitt did not respond to the bar complaint.

The Inquiry Commission issued a four-count charge alleging that Pruitt
violated: (1) SCR 3.130-1.31 by failing to act with reasonable diligence in
representing Long; (2) SCR 3.130-1.4(a)(3) and (4)2 by failing to keep Long
updated about her case and by failing to respond to Long’s requests for
information and attempts to communicate with him; (3) SCR 3.130-1.16(d)3 by
failing to timely return any unearned portion of the fee upon termination of the
representation; and (4) SCR 3.130-8.1(b)4 by failing to respond to the bar

complaint.

 

1 “A lawyer shall act with reasonable diligence and promptness in representing
a client.” SCR 3.130-1.3.

2 “A lawyer shall keep the client reasonably informed about the status of the
matter; [and] promptly comply with reasonable requests for information .” SCR
3.130-1.4(a)(3)-(4).

3 “Upon termination of representation, a lawyer shall take steps to the extent
reasonably practicable to protect a client's interests, such as giving reasonable notice
to the client, allowing time for employment of other counsel, surrendering papers and
property to which the client is entitled and refunding any advance payment of fee or
expense that has not been earned or incurred. The lawyer may retain papers relating
to the client to the extent permitted by other law.” SCR 3.130-1.16(d).

4 “[A] lawyer in connection with a disciplinary matter, shall not knowingly
fail to respond to a lawful demand for information from an admissions or disciplinary
authority ....” SCR 3. 130-8.1(b).

Service of a copy of the charge was attempted at Pruitt’s Paducah
address by certified mail, but the charge was returned marked “unable to
forward.” Service was again accomplished via the Executive Director under
SCR 3.175(2). The Executive Director, in turn, served a copy of the charge on
Pruitt at his current Illinois address by certified mail, restricted delivery. Pruitt
appears to have signed for this delivery.

Pruitt did not answer the charge, and the matter was submitted to the
Board of Governors as a default case under SCR 3.210(1). Three members of
the board recused from voting. On count 1, the board voted 12 to 2 to find
Pruitt guilty. As to Count 2, -the board voted 13 to 1 to find Pruitt guilty. As to
counts 3 and 4, the board voted 14 to 0 to find Pruitt guilty.

The board then considered Pruitt’s disciplinary history since his
admission to the bar in 1999 (a private admonition in 2006) and his lack of
interest in defending himself against the charge. The board considered two
proposed sanctions, a 30-day suspension and a 61-day suspension. Under
both, Pruitt would be required to repay the $2,500 fee, successfully attend and
complete the KBA’s Ethics and Professional Enhancement Program (EPEP), and
pay the costs of the proceeding The board voted 11 to 3 in favor of the 61-day
suspension.

Neither the KBA’s Office of Bar Counsel nor Pruitt has sought review by
the Court under SCR 3.370(7). Furthermore, this Court declines to undertake
review pursuant to SCR 3.370(8). Thus, the Board’s decision is adopted in full

under SCR 3.370(9).

Order

ACCORDINGLY, IT IS ORDERED THAT:

1. Delbert Keith Pruitt is found guilty of the above-described violations of

the Rules of Professional Conduct in KBA Case No. 24009.

. Pruitt is hereby suspended from the practice of law in this
Commonwealth for a period of 61 days.

. Pruitt is ordered to repay the $2,500 fee to Barbara Long within 45
days.

. Pruitt is ordered to attend and successfully complete the next Ethics
and Professional Enhancement Program offered by the KBA.

. As stated in SCR 3.390(a), this order shall take effect on the tenth day
following its entry. Pruitt is instructed to promptly take all reasonable
steps to protect the interests of his clients. He shall not during the
term of suspension accept new clients or collect unearned fees, and
shall comply with the provisions of SCR 3.130-7.50(5).

. As stated in SCR 3.390(b), Pruitt must, within 10 days after the
issuance of this order of suspension from the practice of law, notify by
letter duly placed with the United States Postal Service all courts or
other tribunals in which he has matters pending, and all of his clients
of his inability to represent them and of the necessity and urgency of
promptly retaining new counsel. Pruitt shall simultaneously provide a
copy of all such letters of notification to the Office of Bar Counsel. He

shall immediately cancel any pending advertisements, to the extent

4

possible, and shall terminate any advertising activity for the duration
of the term of suspension.

7 . In accordance with SCR 3.450, Pruitt is directed to pay all costs
associated with these disciplinary proceedings against him, said sum
being $272.57, for which execution may issue from this Court upon
finality of this Opinion and Order.

Minton, C.J; Hughes, Keller, Noble, Venters, and Wright, JJ., sitting. All

concur. Cunningham, J., not sitting.

ENTERED: December15, 2016.

@£Q%-T»T

GHWUSTICE l